Citation Nr: 0323403	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

A hearing before the Board of Veterans' Appeals (Board) was 
held at the RO in April 2003.  The Veterans Law Judge (VLJ) 
that conducted this hearing will make the final determination 
in this case.  See 38 U.S.C.A. § 7102(a), 7107(c) (West 
2002).


REMAND

The veteran's alleged in-service stressors include:  1) being 
sexually assaulted by two individuals in the lavatory of the 
troop transport ship that took him from Sasabo, Japan to 
Seoul, Korea in January or February 1954, 2) witnessing in 
March or April 1954 (while on guard duty with Battery D, 32nd 
Artillery Battalion) the crash of a U. S. "prop fighter 
plane" on a U.S. Marine Corp base at Yongdungpo, Korea, that 
burned and killed the pilot, 3) retrieving the body of an 
elderly Korean found on a trail that was believed to have 
been stabbed to death by an American, and 4) being fired on 
by allied personnel when he unsuspectedly crossed a forbidden 
area on his way to his artillery position.  

In the current case, the veteran first informed VA of his 
personal assault in his substantive appeal received in 
October 2002.  There is no indication in the claims file that 
the RO attempted to develop evidence, to include alternative 
sources, under the provisions of 38 C.F.R. § 3.304(f)(3) for 
in-service personal assaults.  See VA Adjudication Manual 
M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996).  The 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions in M21-1, Part III, 5.14(c), on which the 
provisions of 38 C.F.R. § 3.304(f)(3) are based, that address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations.  YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 
272 (1999).

The National Personnel Records Center (NPRC) informed VA in 
February 2002 that the veteran's service personnel records 
were no longer available and were presumed destroyed in a 
fire at its location during the 1970's.  The RO has not 
attempted to verify any of the veteran's alleged stressors 
with the appropriate agency of the Department of Defense.  As 
the veteran has provided sufficient detail, at least 
concerning the airplane crash he witnessed, such verification 
should be sought by VA through the U. S. Armed Services 
Center for Research of Unit Records (Center).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request him to provide corroborating 
evidence of his alleged in-service 
stressors.  Inform him the currently 
identified stressors include:  1) being 
sexually assaulted by two individuals in 
the lavatory of the troop transport ship 
that took him from Sasabo, Japan to 
Seoul, Korea in January or February 1954, 
2) witnessing in March or April 1954 
(while on guard duty with Battery D, 32nd 
Artillery Battalion) the crash of a U. S. 
"prop fighter plane" on a U.S. Marine 
Corp base at Yongdungpo, Korea, that 
burned and killed the pilot, 3) 
retrieving the body of an elderly Korean 
found on a trail that was believed to 
have been stabbed to death by an 
American, and 4) being fired on by allied 
personnel when he unsuspectedly crossed a 
forbidden area on his way to his 
artillery position.  Inform him that 
detailed information is needed in order 
to verify these stressors, to include 
specific place, date, time, units 
involved, and people involved (to include 
name, rank, and units assigned to).  He 
should also be informed that these 
stressors can be verified through other 
evidence such as medical records, 
newspaper reports, law enforcement 
reports, evidence of behavior changes 
after the event, contemporaneous letters, 
statements from those involved or others 
aware of the events, diaries and/or 
journals, etc.  This notification letter 
should be in compliance with the 
provisions of 38 C.F.R. § 3.304(f)(3) 
discussing development of evidence 
corroborating an in-service personal 
assault.  Allow the veteran a reasonable 
time to respond.  Any response or 
evidence submitted by the veteran must be 
incorporated into the claims file.

2.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records and request that they attempt to 
verify the following alleged in-service 
stressors:  1) being sexually assaulted 
by two individuals in the lavatory of the 
troop transport ship that took him from 
Sasabo, Japan to Seoul, Korea in January 
or February 1954, 2) witnessing in March 
or April 1954 (while on guard duty with 
Battery D, 32nd Artillery Battalion) the 
crash of a U. S. "prop fighter plane" 
on a U.S. Marine Corp base at 
"Yongdungpo" (other spellings include 
"Yung Don Ho", "Yung Da Po", 
"Yondaupo"), Korea, that burned and 
killed the pilot, 3) retrieving the body 
of an elderly Korean found on a trail 
that was believed to have been stabbed to 
death by an American, and 4) being fired 
on by allied personnel when he 
unsuspectedly crossed a forbidden area on 
his way to his artillery position.  The 
veteran's response to paragraph 1 of 
these remand instructions should be 
incorporated with the RO's request.  A 
copy of any available unit history for 
Battery D, 32nd Artillery Battalion from 
January 1954 to December 1954 should be 
requested.  The Center's response and any 
evidence provided should be incorporated 
into the claims file.

3.  The RO should refer the veteran's 
claims file to the appropriate healthcare 
professional in order to determine if 
there is evidence of behavior changes 
that might indicate the occurrence of an 
in-service stressor.  In this regard, the 
Board notes that the veteran contracted a 
venereal disease in January 1954 and 
reported on his separation examination of 
April 1955 that he had difficulty 
sleeping for the past two months.  The 
healthcare professional should review the 
evidence in the claims file and provide 
an opinion on whether any contemporaneous 
behavior changes indicate that a personal 
assault had been committed in January or 
February 1954.  A complete rationale must 
be given for any opinion expressed and 
the foundation for all conclusions should 
be clearly set forth.  The report should 
be associated with the veteran's claims 
folder.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any other alleged in-service stressors 
have been corroborated by the evidence of 
record.  The RO should make a written 
report for the record on its 
determination of whether any additional 
in-service stressors have been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.  Only if a 
stressor is verified by the record should 
the RO seek the VA psychiatric 
examination discussed below in paragraph 
5.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  Accompanying these instructions 
should be a determination by the RO if 
any alleged stressors have been verified 
by the record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified by the RO as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either (a) 
caused by or (b) pre-existed service and 
was aggravated beyond its natural course 
by the veteran's military service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

7.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




